Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 6/29/2021. Currently claims 1-60 are pending in the application, with claims 55-60 withdrawn from consideration. 


ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-54, drawn to a method in the reply filed on 6/29/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 34 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 34, the term "pseudorandom" are synonymous with “pseudo or the random”.  This is indefinite language as set forth in the MPEP 2173.05(d).  The terms is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the phrase containing "pseudorandom” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the random"), thereby rendering the scope of the claim unascertainable. For the purpose of prosecution, the phrase is treated as being “random”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 12-14, 17-18, 20-23, 30-31, and 45-54 are rejected under 35 U.S.C.102 as being anticipated over Langer et al. (WO 9217329), hereafter, referred to as “Langer”. 

Regarding claim 1, Langer teaches an additive manufacturing apparatus (page 1, lines 1-3), the apparatus comprising:
a support surface (page 2, lines 16-24; Fig. 1, element 5);
a slot die having an internal cavity communicating with a slot formed in a lower surface of the slot die (page 2, lines 29-31; Fig. 1, element 9);
a carriage supporting the slot die and arranged to allow movement of the slot die across and above the support surface in a movement direction (page 3, lines 21-33; Fig. 2, elements 16-18);
a drive mechanism arranged to drive the movement of the carriage in the movement direction (page 3, lines 21-33; Fig. 2, element 19);
(page 3, line 11 to page 4, line 13; Fig. 1, elements 20-27, Fig. 3, relative position of elements 2 and 10); and
a controller configured to control at least the drive mechanism (page 4, lines 14-18; Fig. 1, element 28),
wherein the slot die and the support surface are relatively moveable in a separation direction between the slot die and the support surface (page 2, lines 16-24; Fig. 1, element 6 depicting the separation direction).

Regarding claim 3, Langer teaches that the slot die is provided with a vibrator for vibrating the edges of the slot relative to one another to reduce the adhesion (page 8, lines 32-35).

Regarding claims 6-9, Langer teaches in Fig. 1 that the slot is oriented in a slot orientation direction (downward), and the movement direction is perpendicular to the slot orientation direction (as shown by the arrow above the element 9). Langer also teaches in Fig. 1 with elements 7a-7d that the separation direction is perpendicular to each of the slot orientation direction and the movement direction (arrow above the element 9, and arrow direction 6).  Langer also teaches in element 5 that the support surface is flat and defines a plane perpendicular to the separation direction, and the plane is parallel to the slot orientation direction and the movement direction. 

Regarding claim 12, Langer teaches that he controller is configured to control the volume rate of extrusion and the rate of movement of the carriage in proportionality with one another by teaching to produce the first layer (element 7a), the controller (element 28) controls the height adjustment device (element 6) in such a way that there is a distance between the top of the carrier plate (element 5) and the underside of the bottom area (element 10) which corresponds to the thickness of the first layer (element 7a). 

Regarding claim 13, Langer teaches that he controller is configured to control the linear rate of extrusion and the rate of movement of the carriage in proportionality with one another by teaching to produce the first layer (element 7a), the controller (element 28) controls the height adjustment device (element 6) in such a way that there is a distance between the top of the carrier plate (element 5) and the underside of the bottom area (element 10) which corresponds to the thickness of the first layer (element 7a). The claim sets the rate of extrusion equal to the rate of movement of the carriage. It is noted that the rate of extrusion is defined as a volume, whereas the rate of movement is defined as a distance, and therefore, the factor between volume and distance is a constant factor.

Regarding claim 14, Langer teaches in Fig. 1 with element 20-27, that the projection unit comprises of a radiation source for generating a radiation beam, a patterning unit illuminated by the radiation beam for patterning the radiation beam, and projection optics for projecting an image of the pattern onto a plane defined between the support surface and the slot die to selectively apply radiation to the plane.

Regarding claims 17-18, Langer teaches that the projection unit comprises a radiation source for generating a radiation beam and scanning optics for scanning the radiation beam across a plane defined between the support surface and the slot die to selectively apply radiation to the plane, and additionally the radiation beam is an intermittent radiation beam and the scanning so as to selectively apply radiation to the plane as a raster image by teaching to produce the first layer (element 7a), the controller (element 28) controls the height adjustment device (element 6) in such a way that there is a distance between the top of the carrier plate (element 5) and the underside of the bottom area (element 10) which corresponds to the thickness of the first layer (element 7a). This is achieved as the displacement device (element 18) is moved into a starting position, preferably on a lateral edge of the layer to be produced, and then moved by the controller step by step or continuously in the displacement direction horizontally over the area of the carrier plate (element 5) on which the first layer is produced. During this shift, the controller controls the lighting device (element 21) and the pivoting device (element 26) in such a way that the light beam in the manner indicated in Fig. 1 place the liquid layer between the bottom area and the carrier plate 5. This takes place in such a way that the deflecting mirror (element 25) is moved synchronously with the displacement of the channel 9 in such a way that the light beam 24, 27 is deflected in the longitudinal direction of the channel 9 to the intended locations (equivalent to intermittent radiation). As a result, the plastic is solidified at the points of incidence of the light beam in a line or row along the longitudinal direction of the channel and below it by polymerization.

Regarding claim 20, Langer teaches that the radiation is electromagnetic radiation (equivalent to electron beam) (page 8, lines 5-7).

Regarding claim 21, Langer teaches that the radiation is ultraviolet light radiation or visible light radiation (page 4, lines 4-6).

Regarding claims 22-23, Langer teaches in Fig. 1 that the apparatus comprises a well and an elevator mechanism, and the support surface is movable in the separation direction into the well by means of the elevator mechanism by teaching the container (element 1) and the carrier (element 4), support surface (element 5), and height adjustment device (element 6). Fig. 1 also teaches that the well has an internal wall, and the support surface is provided with an edge seal to seal against the internal wall at the edges.

Regarding claim 30, Langer teaches in Fig. 2 that the well is rectangular in cross-section.

Regarding claim 31, Langer teaches that the control unit is configured to control the projection unit in accordance with the drive mechanism to project a series of different partial images at different times across the support surface, each partial image overlapping with one or more other partial images by teaching to produce the first layer (element 7a), the controller (element 28) controls the height adjustment device (element 6) in such a way that there is a distance between the top of the carrier plate (element 5) and the underside of the bottom area (element 10) which corresponds to the thickness of the first layer (element 7a). This is achieved step by step or continuously in the displacement direction horizontally over the area of the carrier plate (element 5) on which the first layer is produced. During this shift, the controller controls the lighting device (element 21) and the pivoting device (element 26) in such a way that the light beam in the manner indicated in Fig. 1 place the liquid layer between the bottom area and the carrier plate 5. This takes place in such a way that the deflecting mirror (element 25) is moved synchronously with the displacement of the channel 9 in such a way that the light beam 24, 27 is deflected in the longitudinal direction of the channel 9 to the intended locations (equivalent to intermittent radiation). As a result, the plastic is solidified at the points of incidence of the light beam in a line or row along the longitudinal direction of the channel and below it by polymerization.

Regarding claim 45-52, Langer teaches in Fig. 4 an apparatus comprising a gas hood for supplying a gas to a projection region of the projection unit, where the gas hood is suspended from the projection unit, wherein the gas hood is retractable away from the support surface, wherein the gas hood is arranged to substantially surround at least a portion of the radiation projected from the projection unit, and that gas hood has a lower opening arranged to face the projection region, and the gas hood has an upper opening for allowing the radiation projected from the projection unit to pass, and the upper opening is provided with a radiation-transparent plate, wherein an upper portion of the gas hood is radiation transparent for allowing the radiation projected from the projection unit to pass by teaching in Fig. 4 that a (page 6, line 34 – page 7, line 12). 

Regarding claims 53-54, Langer teaches in Fig. 4 an apparatus comprising the gas hood which is configured to supply an inert gas, and where the gas hood is configured to supply a cooling gas by teaching that the cavity 33 is connected to a supply 37 for inert gas, preferably nitrogen, via a line 35 and a pressure regulator 36 (page 7, line 12-15). 


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10-11, 15-16, 19, 29, 31-35, and 43 are rejected under 35 U.S.C.103 as being obvious over Langer et al. (WO 9217329), in view of Gillette (US Patent Number 5,573,721), hereafter, referred to as “Gillette”.

Regarding claim 2, Langer teaches an additive manufacturing apparatus (page 1, lines 1-3) comprising a slot die having an internal cavity communicating with a slot formed in a lower surface of the slot die (page 2, lines 29-31; Fig. 1, element 9). But Langer fails to explicitly teach that the slot die is provided with a heating unit for heating at least a portion of the slot die which defines the slot. However, Gillette teaches in the manufacturing of a three dimensional object that a very high viscosity reactive liquid media can be delivered by simply heating prior to coating to reduce viscosity by means of an extrusion die. Gillette teaches in Fig. 11 an extrusion die 138 whose nozzle 140 has an elongated slot 142 extending across the surface of the reactive liquid medium at a uniform distance, and the nozzle 140 having an electric heating coil 144 embedded therein to provide the heating (column 13, lines 16-31).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Gillette and, combine the feature of a heating unit for heating at least a portion of the slot die, because heating would reduce viscosity and improve its delivery process by improving flow characteristics in the nozzle die (KSR Rationale A, MPEP 2143). Since both the references deal with manufacturing of three dimensional objects using 3D manufacturing apparatus, one would have reasonable expectation of success from the combination.

Regarding claims 10-11, Gillette teaches that the apparatus comprises a pump connectable to a reservoir of construction material and the slot die has an inlet port connected to the pump by teaching in Fig. 11 a pump 146 is utilized to cause flow of the reactive liquid medium through the elongated slot 142 as the die 138 is translated across the surface of the reactive liquid medium. Gillette also teaches that the pump 146 is drawing from sources 148, 150 containing reactive liquid media distinct in composition although only one source may necessary for operation (column 13, lines 44-57).  Gillette also teaches in Fig. 1 that a computer system (element 66) is used for controlling the manufacturing operation.  Therefore, it would have been obvious to any ordinary artisan that a computer controller would be configured to control the pump to cause construction material to be extruded at a predetermined rate.

Regarding claims 15-16, and 19, Gillette teaches that the patterning unit is a spatial light modulator using digital light processor by teaching in Fig. 9-10, the use of different types of light sources and imaging mechanism that includes a panel 114 comprising a plurality of light emitting diodes 116 providing a plurality of individual pixels capable of defining the size and shape of that part of the two dimensional layer of the reactive liquid medium to be solidified (column 12, line 62-67). It would also have been obvious to any ordinary artisan that the use of panel (element 114) comprising plurality of light emitting diodes (element 116) would apply radiation to the plane as a vector image.

Regarding claim 29, Gillette teaches in Fig. 7 that the well has a constant cross-section and the support surface has a shape corresponding to the cross-section of the well, where the constant focal plane is maintained by translating the entire reservoir or optical system (column 11, line 57 – column 12, line 8).

Regarding Claims 31-35, Langer teaches that the control unit is configured to control the projection unit in accordance with the drive mechanism to project a series of different partial images at different times across the support surface, each partial image overlapping with one or more other partial images by teaching to produce the first layer (element 7a), the controller (element 28) controls the height adjustment device (element 6) in such a way that there is a distance between the top of the carrier plate (element 5) and the underside of the bottom area (element 10) which corresponds to the thickness of the first layer (element 7a)

Additionally, Gillette teaches Fig. 8 to control the projection unit to create images by the use the programmable mask 34 is using an exposure head 102 or using the mirror 30, fresnel lens 32, and programmable mask 34 provided in Fig. 1. The exposure head 102 comprises a source of synergistic stimulation 26, as previously, an area array deformable mirror device 104, a pair of lenses 106, 108, and necessary control circuitry would be provided by the computer system 66 of Fig. 1. The source 26 emits radiation that is operable to solidify the reactive liquid medium 24. The lens 106 more uniformly illuminates the mirror device 104 than would otherwise occur without it. Lens 108 focuses and magnifies the light reflected off the mirror 

It would have been obvious to any ordinary artisan that to reduce distortion of molded parts, to control the projection units in accordance to a drive mechanism, projecting different partial images at different times across the support surface, overlapping each partial image with one or more other partial images, and causing each partial image to include isolated pixels, the isolated pixels being connected by non-overlapping images of the plurality of partial images such that each of the partial images has a pattern combined with one or more patterns of the remaining images of the plurality of images to form a uniformly irradiated region. Regarding the pattern is provided with a checkerboard pattern, it would have been obvious to make such pattern based on panel of 114 being used as an imaging mechanism comprising light emitting diodes 116, where every other diode is turned on/off to create the checkerboard pattern or any other random patterns as created by the imaging mechanism. 

Regarding Claim 43, Gillette teaches that the active surface of the mirror device 104 may contain an nxm matrix of individually addressable micro-mirrors 110 of the projection module in the 3D manufacturing apparatus. Each micro-mirror is typically a square or diamond having sides of 12 to 20 microns. This small size allows a single mirror device 104 having a footprint of approximately two square inches to have over two million addressable micro-mirrors in, for instance, a 1920x1080 matrix. This small mirror size allows exposure head 102 to solidify a 4x8 square inch area in a single exposure interval with the same resolution as 

Claims 4-5, and 24-28 are rejected under 35 U.S.C.103 as being obvious over Langer et al. (WO 9217329), in view of Cullen et al (US Patent Application Publication Number 2014/0265045 A1), hereafter, referred to as “Cullen”.

Regarding claims 4-5, Langer teaches an additive manufacturing apparatus (page 1, lines 1-3). But Langer fails to explicitly teach that the apparatus is provided with a cooling unit for removing heat from the construction region, and the cooling unit comprises at least one gas supply port connectable to a gas source and arranged to blow the gas towards the construction region. However, Cullen teaches in Figs. 7A-7C an initial cooling section (element 48) along with a scrubber/filtration section. Cullen also teaches that the cooling section is a serpentine passage or other structure that causes the relatively hot air from the build chamber (element 12) to be cooled, such as with the use of a heat sink and fan assembly (element 56) in thermal communication with the passages in the cooling section. The air is cooled to assist in the precipitation of contaminants from the air (para. [0046]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Cullen and, combine the feature of a cooling unit for removing heat  teaches in Fig. 4 an apparatus comprising the gas hood which is configured to supply an inert gas, and where the gas hood is configured to supply a (cooling) gas by teaching that the cavity 33 is connected to a supply 37 for inert gas, preferably nitrogen, via a line 35 and a pressure regulator 36 (page 7, line 12-15). 

Regarding claims 24-28, Cullen teaches top of the well is surrounded by an inclined surface which is inclined downward away from the top of the well by teaching in Fig. 10, an inclined surface on the left side within the apparatus as part of the powder return device. Additionally Cullen teaches in Figs. 7A-7C an initial cooling section (element 48) along with a scrubber/filtration section. Cullen also teaches that the cooling section is a serpentine passage or other structure that causes the relatively hot air from the build chamber (element 12) to be cooled, such as with the use of a heat sink and fan assembly (element 56) in thermal communication with the passages in the cooling section. The air is cooled to assist in the precipitation of contaminants from the air (para. [0046]).  Therefore, it would have been obvious to any ordinary artisan that the support surface is provided with one or more cooling elements for removing heat from the support surface, and the one or more cooling elements comprises channels connectable to a coolant source and arranged to carry a coolant. It would also have been obvious that one or more cooling elements comprises a thermoelectric cooler to provide the cooling.

Claims 36-42 are rejected under 35 U.S.C.103 as being obvious over Langer et al. (WO 9217329), in view of Teicher et al. (US Patent Application Publication Number 2014/0265032 A1), hereafter, referred to as “Teicher”.

Regarding claims 36-42, Langer teaches an additive manufacturing apparatus (page 1, lines 1-3) comprising a slot die having an internal cavity communicating with a slot formed in a lower surface of the slot die (page 2, lines 29-31; Fig. 1, element 9) to supply the liquid plastic material (equivalent to construction material) to the carrier plate (element 5) to form the article (element 7). But Langer fails to explicitly teach that the construction material is a suspension of particulate material in a radiation-curable liquid medium with ceramic or metal particles.  However, Teicher teaches to use the slurries of solid particles (such as particles of metal or ceramic) suspended in liquid polymer in the printing of the three dimensional object (para. [0011]). Teicher teaches that the term "liquid material" denote a substantially incompressible fluid, including, but not limited to: photopolymer substances; heterogeneous mixtures of photopolymer substances with other substances in solution and/or insoluble particulate substances in suspension, such as slurries and similar combinations (para. [0028]). Teicher further teaches to irradiating with radiation for curing of the photopolymer (para. [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Teicher and, combine the use of particulate material in the construction material (KSR Rationale A, MPEP 2143), because that would enhance the reinforcement of the article. Since the references deal with printing of three dimensional object, one would have reasonable expectation of success from the combination.  

Claim 44 is rejected under 35 U.S.C.103 as being obvious over Langer et al. (WO 9217329), in view of Hara (US Patent Application Publication Number 2016/0039152 A1), hereafter, referred to as “Hara”.

Regarding claim 44, Langer teaches in Fig. 1 that the projection unit is positioned above the slot (element 9) with a pivoting apparatus to focus the radiation. But Langer fails to explicitly teach to allow the movement of a projection position of the projection unit across and above the support surface in the movement direction and a cross direction which is perpendicular to the movement direction.  However, Hara teaches in Fig. 2, a carriage unit (element 3) that includes irradiation units (elements 5A, and 5B).  Hara also teaches that the carriage produces a movement relative to the table (deposition platform).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Hara and, substitute the use of projecting unit with a pivoting system with that of a carriage system that would allow movement of a projection 

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742